DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (US 2009/0249015 A1), in view of Wikipedia “page replacement algorithm” page from date 12/27/2013, retrieved using the Way-back machine, hereafter .
For claim 1, 
Tzeng teaches a computer-implemented method for preemptively migrating a failing extent, comprising : [] (see [0050] and other locations: view page as said extent because a page is contiguous block of data; view fault as said failure; view a page fault as a failing extent; view “move in anticipation of” as said preemptively); predicting a failure of the extent based on the information (see [0050] and other locations: future read page faults as said); []; and migrating the extent to the selected second storage portion (see [0050] and other locations: view moving from DRAM cache to flash cache as said), wherein the lower storage tier comprises less expensive and/or slower-to-access storage media than the higher storage tier (see [0050] and other locations: flash is slower than DRAM and usually less expensive).
Tzeng does not explicitly teach “receiving information of one or more failure conditions associated with an extent stored in a first storage portion of a first storage tier”
However, WBM122713pra teaches receiving information of one or more failure conditions associated with an extent stored in a first storage portion of a first storage tier (see introduction, NRU, LRU, and NFU sections and other locations: view low usage as said failure conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tzeng to include “receiving … tier”, as taught by WBM122713pra, because each one of Tzeng and WBM122713pra teach page fault 
The combination of Tzeng and WBM122713pra does not explicitly teach “selecting a second storage portion located in a lower storage tier of a plurality of storage tiers according to a pre-specified priority that prioritizes selection of the lower storage tier over selection of a higher storage tier of the plurality of storage tiers”
However, WBM121013mh teaches selecting a second storage portion located in a lower storage tier of a plurality of storage tiers according to a pre-specified priority that prioritizes selection of the lower storage tier over selection of a higher storage tier of the plurality of storage tiers (see introduction and application sections and other locations: view levels as said tiers; vie paging algorithm as said including selecting; view hierarchy as said priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tzeng and WBM122713pra to include “selecting … tiers”, as taught by WBM121013mh, because each one of WBM121013mh, Tzeng, and WBM122713pra teach paging mechanism therefore they are analogous arts and because memory hierarchy is a basic component of modern computer architecture see introduction and application sections and other locations).

For claim 2, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
Tzeng further teaches wherein the migrating of the extent predicted to fail is proactively prioritized; and comprising allowing continuous access to the extent during the migrating (see [0050] and other locations: moving in anticipation is proactive; moving an item is accessing an item).

For claim 3, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM122713pra further teaches wherein the information comprises one or more errors associated with the extent (view not sufficiently used as said error). 

For claim 4, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM122713pra further teaches wherein the information comprises a performance of reading from and/or writing the extent that falls below a threshold value (view not sufficiently used as said performance; view not sufficiently as said threshold).  

For claim 5, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM122713pra further teaches monitoring a number of times the one or more failure conditions occur, and predicting the failure of the extent based on the number of times the one or more failure conditions occur (not sufficiently used means counting number of times).
For claim 6, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM122713pra further teaches wherein the extent is predicted to fail in response to determining that a number of times and/or a frequency at which one particular error occurs is equal to or exceeds a threshold (not sufficiently used means not used after so many times there is a read from a cache but not from the page).

For claim 7, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM121013mh further teaches wherein the first storage tier has a higher priority than the higher storage tier in the pre-specified priority (figure shown more than two levels/tiers; view registers as said higher).

For claim 9, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM121013mh further teaches wherein the first storage tier has a higher priority than the higher storage tier in the pre-specified priority (see rejection to claim 2).

For claim 10, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
Tzeng further teaches wherein the extent is migrated to the second storage portion prior to the failure of the extent (anticipate based on low usage includes said).

For claim 11, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
Tzeng further teaches executing a recovery process of the first storage portion, wherein the recovery process comprises rebuilding the first storage portion (see [0037] and other locations: view page swapping as said recovery).

For claim 21, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM121013mh further teaches wherein the first storage tier has a higher priority than the higher storage tier (see rejection to claim 7).

For claim 22, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 1 for the reasons above.
WBM121013mh further teaches wherein the higher storage tier is specified as a location that should never be selected for migration of said extent thereto (a page that has low usage is not moved to registers).


For claim 12, 
The claim recites essentially similar limitations as claim 1. Claim 12 is a computer program product.

For claim 13, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 12 for the reasons above.
The claim recites essentially similar limitations as the combination of claims 3-4.

For claim 15, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 12 for the reasons above.
The claim recites essentially similar limitations as claim 9.

For claim 20, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 12 for the reasons above.
The claim recites essentially similar limitations as claim 7.

For claim 16, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches a system, comprising: a hardware processor; and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor, the logic being configured to cause the hardware processor to: receive, by the hardware processor, information of one or more failure conditions associated with an extent stored in a first storage portion of a first storage tier (see rejection to claim 1), the extent being associated with a volume, the volume being associated with a plurality of other extents (see [0037] and other locations: view entire disk containing all pages as said volume); predict, by the hardware processor, a failure of the extent based on the information; select, by the hardware processor, a second storage portion located in a lower storage tier of a plurality of storage tiers in response to the prediction of the failure of the extent according to a pre-specified priority that prioritizes selection of the lower storage tier over selection of a higher storage tier of the plurality of storage tiers, wherein the lower storage tier comprises less expensive and/or slower-to-access storage media than the higher storage tier; and cause, by the hardware processor, migration of the extent to the selected second storage portion (see rejection to claim 1) without migrating other extents of the volume that are stored on the first storage portion of the first storage tier (this is the page fault mechanism, i.e. only one page at a time).

For claims 18-19, 
The combination of Tzeng, WBM122713pra, and WBM121013mh teaches the limitations of claim 16 for the reasons above.
The claims recite essentially similar limitations as claim 22 and 7 respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114